                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

TIMOTHY SCOTT LITTLE,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION NO.
                                                 §           4:19-cv-00056-JMV
                                                 §
NANCY BERRYHILL,                                 §
COMMISSIONER OF                                  §
SOCIAL SECURITY,                                 §
                                                 §
       Defendant.                                §


                                             ORDER

       On this date came for consideration Defendant’s Unopposed Motion to Remand and

Enter Judgment, with Supporting Memorandum, and the Court being advised in the premises is

of the opinion that said Motion should be granted.

       It is, therefore, ORDERED that Defendant Commissioner’s motion is GRANTED, and

his June 12, 2018 final administrative decision denying Plaintiff’s claim for disability insurance

benefits under Title II and his claim for supplemental security income under Title XVI of the

Social Security Act, 42 U.S.C. §§ 416(i), 423, 1382c, shall be reversed and remanded to the

Commissioner for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SIGNED this 6th day of September, 2019.



                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
